Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 23 and 37 have been amended and are now supported by the disclosures of the parent applications. Therefore, all claims are given the priority benefit.

Status of Claims
Claims 23, 25-37, and 39-42 are pending.

Drawings
The drawings were received on 31 May 2022.  These drawings are accepted.
In view of the amendments to the drawings and the specification, the previous objections to the drawings are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 23, 25-29, 37, and 39-42 under 35 USC 112(a) are hereby withdrawn.
Claims 24 and 38 have been canceled, therefore the previous rejections of claims 24 and 38 under 35 USC 112(a) are moot.

Double Patenting
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Some of the previous double patenting rejections are maintained and new double patenting rejections are made in view of the amendments to the claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 25, 27, 29, 30-34, 36-37, and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 16 of U.S. Patent No. 9,632,225, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 23, US 9,632,225 claims a device comprising a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, line 4, where the anti-reflection coating is the anti-reflection structure), wherein the AR structure comprises a sub-wavelength grating and creates a phase delay between a first polarization and a second polarization (see claim 1, lines 10-12, where the AR coated face comprises a form-birefringent sub-wavelength grating and claim 1, lines 12-13 where the grating provides a retardance, which is the same as a phase delay between first and second polarizations), and the sub-wavelength grating comprises the AR structure (see claim 2, where the relief grating is formed in the AR coated face of the substrate, thus the sub-wavelength grating comprises the AR structure)
Regarding claim 25, US 9,632,225, claims the device of claim 23 (see above), wherein the device is a zoned optical waveplate (see claim 1, line 1).
Regarding claim 27, US 9,632,225 claims the optical waveplate of claim 23 (see above), wherein the AR structure includes a series of zones that is repeated on the AR structure one or more times (see claim 1, lines 6-10).
Regarding claim 29, US 9,632,225 claims the optical waveplate of claim 27 (see above), wherein two zones, of the series of zones, comprise different sub-wavelength gratings (see claim 16).
Regarding claim 30¸ US 9,632,225 claims an optical waveplate (see claim 1, line 1) comprising: a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, line 4, where the anti-reflection coating is the anti-reflection structure), wherein the AR structure comprises a sub-wavelength grating (see claim 1, lines 10-12, where the AR coated face comprises a form-birefringent sub-wavelength grating), and the sub-wavelength grating comprises the AR structure (see claim 2, where the relief grating is formed in the AR coated face of the substrate, thus the sub-wavelength grating comprises the AR structure).
Regarding claim 31, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the subwavelength grating is configured to provide a first target retardance for light of the target wavelength (see claim 1, lines 12-13).
Regarding claim 32, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the optical waveplate is a zoned optical waveplate (see claim 1, line 1).
Regarding claim 33, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is a first zero-order form-birefringent sub-wavelength (ZOFBSW) relief grating (see claim 1, lines 10-12 and claim 2, where the ZPFRSW is a relief grating).
Regarding claim 34, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the AR structure includes a series of zones that is repeated on the AR structure one or more times (see claim 1, lines 6-10).
Regarding claim 36, US 9,632,225 claims the optical waveplate of claim 34 (see above), wherein two zones, of the series of zones, comprise different sub-wavelength gratings (see claim 16).
Regarding claim 37, US 9,632,225 claims a method of fabricating an optical waveplate (see claim 18, line 1), the method comprising: depositing an antireflection (AR) structure upon a substrate of optically transmissive material (see claim 18, lines 3-5, where the antireflection coating is the AR structure), wherein the AR structure comprises a sub-wavelength grating and creates a phase delay between a first polarization and a second polarization, and wherein the sub-wavelength grating comprises the AR structure (see claim 18, lines 6-12, where the AR coated face comprises a zero order form-birefringent sub-wavelength relief grating that provides a target retardance, which is the same as a phase delay between first and second polarizations).
Regarding claim 40, US 9,632,225 claims the method of claim 37 (see above), wherein the AR structure includes a series of zones that is repeated on the AR structure one or more times (see claim 18, lines 6-8).
Regarding claim 41, US 9,632,225 claims the method of claim 40 (see above), wherein two zones, of the series of zones, comprise different sub-wavelength gratings (see claim 18, lines 6-12, where there are differently patterned zones that each comprise a sub-wavelength relief grating).
Regarding claim 42, US 9,632,225 claims the method of claim 37 (see above), wherein depositing the AR structure includes: depositing an etch-stop layer over the substrate; depositing a spacer layer over the etch-stop layer; and depositing an index matching layer over the spacer layer (see claim 19).

Claims 23, 25, 27, and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,964,668, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 23¸ US 9,964,668 claims a device comprising: a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, line 4), wherein the AR structure comprises a sub-wavelength grating and creates a phase delay between a first polarization and a second polarization (see claim 1, lines 9-12, where the zero order form-birefringent sub-wavelength grating provides a retardance, which is the same as a phase delay between a first polarization and a second polarization), and the sub-wavelength grating comprises the AR structure (see claim 10, where the parallel trenches extend through the AR coating).
Regarding claim 25, US 9,964,668 claims the device of claim 23 (see above), wherein the device is a zoned optical waveplate (see claim 1, line 1).
Regarding claim 27, US 9,964,668 claims the device of claim 23 (see above), wherein the AR structure includes a series of zones that is repeated on the AR structure one or more times (see claim 1, lines 6-9).
Regarding claim 30¸ US 9,964,668 claims an optical waveplate (see claim 1, line 1) comprising: a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, line 4), wherein the AR structure comprises a sub-wavelength grating (see claim 1, lines 9-10), and the sub-wavelength grating comprises the AR structure (see claim 10, where the parallel trenches extend through the AR coating).
Regarding claim 31, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is configured to provide a first target retardance for light of the target wavelength (see claim 1, lines 10-12).
Regarding claim 32, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the optical waveplate is a zoned optical waveplate (see claim 1, line 1).
Regarding claim 33, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is a first zero-order form-birefringent sub-wavelength (ZOFBSW) relief grating (see claim 1, lines 9-10 where the sub-wavelength grating is a ZOFBSW grating).
Regarding claim 34, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the AR structure includes a series of zones that is repeated on the AR structure one or more times (see claim 1, lines 6-9).

Claims 30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. 10,436,947, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 30¸ US 10,436,947 claims an optical waveplate (see claim 1, line 1) comprising: a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, lines 4-5), wherein the AR structure comprises a sub-wavelength grating (see claim 1, lines 6-8), and the sub-wavelength grating comprises the AR structure (see claim 9, where the plurality of gaps extend through the index matching layer to form a surface-relief grating).
Regarding claim 32, US 10,436,947 claims the optical waveplate of claim 30 (see above), wherein the optical waveplate is a zoned optical waveplate (see claim 1, line 1).

Response to Arguments
Applicant’s arguments, see pages 13 and 14 of the remarks, filed 31 May 2022, with respect to the rejections of independent claims 23, 30, and 37 under 35 USC 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tan et al. (US 8,164,721) under 35 USC 102(a)(1) and (a)(2). 
An additional new ground of rejection is made in view of Deng et al. (US 2006/0127829), of record, and Tan et al. (US 8,164,721) under 35 USC 103.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23, 26, 30-31, 33, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tan et al. (US 8,164,721) (hereafter Tan).
Regarding claim 23, Tan discloses a device comprising: a substrate that is transparent to light of a target wavelength λ (see at least Fig. 18 and Col. 26, lines 39-49, where 740 is a transparent substrate); and an antireflection (AR) structure disposed over the substrate, wherein the AR structure comprises a sub-wavelength grating and creates a phase difference between a first polarization and a second polarization, and the sub-wavelength grating comprises the AR structure (see at least Fig. 18; Col. 26, lines 39-63; and Col. 27, lines 4-8, 33-35, and 64-65, where 710 is an A-plate grating element that comprises a sub-wavelength grating and 737 is an index matching stack that is an AR layer, wherein the device is a grating trim retarder).
The examiner notes that a retarder such as an A-plate grating element inherently creates a phase difference between a first polarization and a second polarization.

Regarding claim 26, Tan discloses all of the limitations of claim 23.
Tan also discloses that the first polarization is orthogonal to the second polarization (see at least Col. 2, lines 47-48, where linear retardation causes a phase difference between two orthogonal linear polarizations).

Regarding claim 30, Tan discloses an optical waveplate (see at least Fig. 18 and Col. 26, lines 39-49, where the grating trim retarder includes an A/-C plate, which is a waveplate) comprising: a substrate that is transparent to light of a target wavelength λ (see at least Fig. 18 and Col. 26, lines 39-49, where 740 is a transparent substrate); and an anti-reflection (AR) structure disposed over the substrate, wherein the AR structure comprises a sub-wavelength grating, and the sub-wavelength grating comprises the AR structure (see at least Fig. 18; Col. 26, lines 39-63; and Col. 27, lines 4-8, 33-35, and 64-65, where 710 is an A-plate grating element that comprises a sub-wavelength grating and 737 is an index matching stack that is an AR layer).

Regarding claim 31, Tan discloses all of the limitations of claim 30.
Tan also discloses that the sub-wavelength grating is configured to provided a first target retardance for light of the target wavelength (see at least the Abstract, where the retardance can be tailored according to the desired application).

Regarding claim 33, Tan discloses all of the limitations of claim 30.
Tan also discloses that the sub-wavelength grating is a first zero-order form-birefringent sub-wavelength (ZOFBSW) relief grating (see at least Fig. 18 and Col. 9, lines 30-64, where the A-plate and -C-plate are zeroth order gratings with form bi-refringence).

Regarding claim 37, Tan discloses a method of fabricating an optical waveplate (see at least Fig. 18 and Col. 26, lines 39-49, where the grating trim retarder includes an A/-C plate, which is a waveplate), the method comprising: depositing an antireflection (AR) structure upon a substrate of optically transmissive material (see at least Fig. 18 and Col. 27, lines 4-8, where the AR coating 737 is deposited on the -C-plate grating 730, which is on transparent substrate 740), wherein the AR structure comprises a sub-wavelength grating and creates a phase delay between a first polarization and a second polarization, and wherein the sub-wavelength grating comprises the AR structure (see at least Fig. 18; Col. 26, lines 39-63; and Col. 27, lines 4-8, 33-35, and 64-65, where 710 is an A-plate grating element that comprises a sub-wavelength grating and 737 is an index matching stack that is an AR layer).

Regarding claim 39, Tan discloses all of the limitations of claim 37.
Tan also discloses that the first polarization is orthogonal to the second polarization (see at least Col. 2, lines 47-48, where linear retardation causes a phase difference between two orthogonal linear polarizations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 25-32, 34-37, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2006/0127829) of record (hereafter Deng), in view of Tan et al. (US 8,164,721) (hereafter Tan’721).
Regarding claim 23, Deng discloses a device comprising: a substrate that is transparent to light of a target wavelength λ (see at least Fig. 7 and paragraphs [0056] and [0146], where 712 is a substrate that is substantially transparent for radiation having wavelength λ); and an anti-reflection (AR) structure disposed over the substrate (see at least Fig. 7 and paragraph [0146], where etch stop layer 720, sub-wavelength grating layer 714, diffractive layer 716, cap layer 722, and antireflection film 724 form the AR structure), wherein the AR structure comprises a sub-wavelength grating and creates a phase delay between a first polarization and a second polarization (see at least Fig. 7 and paragraph [0146], where 714 is a sub-wavelength grating).
The examiner notes that the sub-wavelength grating disclosed by Deng uses form-birefringence to create an artificial birefringence property (see paragraph [0133]). It is well known that birefringence occurs when the phase delay is different for orthogonal polarization directions, thus the sub-wavelength grating of Deng would inherently create a phase delay between a first polarization and a second polarization.
Deng does not specifically disclose that the sub-wavelength grating comprises the AR structure.
However, Tan’721 teaches a sub-wavelength grating and an AR structure, wherein the sub-wavelength grating comprises the AR structure (see at least Fig. 18; Col. 26, lines 39-63; and Col. 27, lines 4-8, 33-35, and 64-65, where 710 is an A-plate grating element that comprises a sub-wavelength grating and 737 is an index matching stack that is an AR layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Deng to include the teachings of Tan’721 so that the sub-wavelength grating comprises the AR structure for the purpose of substituting one known AR structure for another in order to obtain predictable results, such as reducing material interface reflections by serving as a refractive index matching layer at interfaces with an abrupt index change (see at least Col. 27, lines 64-67 of Tan).

Regarding claim 25, Deng as modified by Tan’721 discloses all limitations of claim 23.
Deng also discloses that the device is a zoned optical waveplate (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718).

Regarding claim 26¸ Deng as modified by Tan’721 discloses all limitations of claim 23.
Deng also discloses that the first polarization is orthogonal to the second polarization (see at least paragraph [0133], where the first polarization is in the x-z plane while the second polarization is perpendicular to the x-z plane).

Regarding claim 27, Deng as modified by Tan’721 discloses all limitations of claim 23.
Deng also discloses that the AR structure includes a series of zones that is repeated on the AR structure one or more times (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718, which are repeated one or more times).

Regarding claim 28, Deng as modified by Tan’721 discloses all limitations of claim 27.
Deng also discloses that zones, of the series of zones, are arranged linearly (see at least Figs. 3 and 7).

Regarding claim 29, Deng as modified by Tan’721 discloses all limitations of claim 27.
Deng also discloses that two zones, of the series of zones, comprise different sub-wavelength gratings (see at least Figs. 3 and 7, where the alternating zones of sub-wavelength grating and portions 718 can be considered to be different sub-wavelength gratings and paragraph [0144], where the period of the sub-wavelength grating can vary in different portions of the sub-wavelength grating layer).

Regarding claim 30, Deng discloses an optical waveplate (see paragraph [0003], where the optical device can be a waveplate) comprising: a substrate that is transparent to light of a target wavelength λ (see at least Fig. 7 and paragraphs [0056] and [0146], where 712 is a substrate that is substantially transparent for radiation having wavelength λ), and an anti-reflection (AR) structure disposed over the substrate, wherein the AR structure comprises a sub-wavelength grating (see at least Fig. 7 and paragraph [0146], where 714 is a sub-wavelength grating).
Deng does not specifically disclose that the sub-wavelength grating comprises the AR structure.
However, Tan’721 teaches a sub-wavelength grating and an AR structure, wherein the sub-wavelength grating comprises the AR structure (see at least Fig. 18; Col. 26, lines 39-63; and Col. 27, lines 4-8, 33-35, and 64-65, where 710 is an A-plate grating element that comprises a sub-wavelength grating and 737 is an index matching stack that is an AR layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical waveplate of Deng to include the teachings of Tan’721 so that the sub-wavelength grating comprises the AR structure for the purpose of substituting one known AR structure for another in order to obtain predictable results, such as reducing material interface reflections by serving as a refractive index matching layer at interfaces with an abrupt index change (see at least Col. 27, lines 64-67 of Tan).

Regarding claim 31, Deng as modified by Tan’721 discloses all the limitations of claim 30.
Deng also discloses that the sub-wavelength grating is configured to provide a first target retardance for light of the target wavelength (see at least paragraph [0133], where different refractive indices for orthogonal polarizations inherently results in a retardance).

Regarding claim 32, Deng as modified by Tan’721 discloses all the limitations of claim 30.
Deng also discloses that the optical waveplate is a zoned optical waveplate (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718).

Regarding claim 34, Deng as modified by Tan’721 discloses all limitations of claim 30.
Deng also discloses that the AR structure includes a series of zones that is repeated on the AR structure one or more times (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718, which are repeated one or more times).

Regarding claim 35, Deng as modified by Tan’721 discloses all limitations of claim 34.
Deng also discloses that zones, of the series of zones, are arranged linearly (see at least Figs. 3 and 7).

Regarding claim 36, Deng as modified by Tan’721 discloses all limitations of claim 34.
Deng also discloses that two zones, of the series of zones, comprise different sub-wavelength gratings (see at least Figs. 3 and 7, where the alternating zones of sub-wavelength grating and portions 718 can be considered to be different sub-wavelength gratings and paragraph [0144], where the period of the sub-wavelength grating can vary in different portions of the sub-wavelength grating layer).

Regarding claim 37, Deng discloses a method of fabricating an optical waveplate (see at least Figs. 11A-11I), the method comprising: depositing an antireflection (AR) structure upon a substrate of optically transmissive material (see at least Figs. 7 and 11B-11C and paragraphs [0146] and [0159]-[0160], where etch stop layer 720, sub-wavelength grating layer 714, diffractive layer 716, cap layer 722, and antireflection film 724 form the AR structure and the layers of the AR structure are deposited on the substrate 712 and paragraph [0056], where the substrate is substantially transparent), wherein the AR structure comprises a sub-wavelength grating and creates a phase delay between a first polarization and a second polarization (see at least Fig. 7 and paragraph [0146], where 714 is a sub-wavelength grating).
The examiner notes that the sub-wavelength grating disclosed by Deng uses form-birefringence to create an artificial birefringence property (see paragraph [0133]). It is well known that birefringence occurs when the phase delay is different for orthogonal polarization directions, thus the sub-wavelength grating of Deng would inherently create a phase delay between a first polarization and a second polarization.
Deng does not specifically disclose that the sub-wavelength grating comprises the AR structure.
However, Tan’721 teaches a sub-wavelength grating and an AR structure, wherein the sub-wavelength grating comprises the AR structure (see at least Fig. 18; Col. 26, lines 39-63; and Col. 27, lines 4-8, 33-35, and 64-65, where 710 is an A-plate grating element that comprises a sub-wavelength grating and 737 is an index matching stack that is an AR layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deng to include the teachings of Tan’721 so that the sub-wavelength grating comprises the AR structure for the purpose of substituting one known AR structure for another in order to obtain predictable results, such as reducing material interface reflections by serving as a refractive index matching layer at interfaces with an abrupt index change (see at least Col. 27, lines 64-67 of Tan).

Regarding claim 39¸ Deng as modified by Tan’721 discloses all limitations of claim 37.
Deng also discloses that the first polarization is orthogonal to the second polarization (see at least paragraph [0133], where the first polarization is in the x-z plane while the second polarization is perpendicular to the x-z plane).

Regarding claim 40, Deng as modified by Tan’721 discloses all limitations of claim 37.
Deng also discloses that the AR structure includes a series of zones that is repeated on the AR structure one or more times (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718, which are repeated one or more times).

Regarding claim 41, Deng as modified by Tan’721 discloses all limitations of claim 40.
Deng also discloses that two zones, of the series of zones, comprise different sub-wavelength gratings (see at least Figs. 3 and 7, where the alternating zones of sub-wavelength grating and portions 718 can be considered to be different sub-wavelength gratings and paragraph [0144], where the period of the sub-wavelength grating can vary in different portions of the sub-wavelength grating layer).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2006/0127829) of record (hereafter Deng) and Tan et al. (US 8,164,721) (hereafter Tan’721) as applied to claim 37 above, and further in view of Tan et al. (US 2008/0192184) of record (hereafter Tan’08).
Regarding claim 42, Deng as modified by Tan’721 discloses all limitations of claim 37.
Deng also discloses that depositing the AR structure includes: depositing an etch-stop layer over the substrate (see at least Figs. 7 and 11B and paragraphs [0146] and [0159], where the etch stop layer 720/1130 is deposited on substrate 712/1140); depositing a spacer layer over the etch-stop layer (see at least Figs. 7 and 11B and paragraphs [0146] and [0160], where intermediate layer 1210 is deposited over the etch-stop layer and forms the sub-wavelength grating layer 714); and depositing an antireflection layer over the spacer layer (see at least Fig. 7 and paragraph [0146], where an antireflection film 724 is deposited over the sub-wavelength grating layer).
Deng as modified by Tan’721 does not specifically disclose that the antireflection layer is an index matching layer.
However, Tan’08 teaches a device comprising a form-birefringent grating combined with an index matching layer in order to form an antireflection layer (see at least Fig. 11 and paragraphs [0067] and [0075], where 122 is an index matching layer and 121 is a form-birefringent stack that together form antireflection coating (FBAR) 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deng as modified by Tan’721 to include the teachings of Tan’08 so that the method comprises depositing an index matching layer over the spacer layer for the purpose of substituting one known antireflection layer for another in order to obtain predictable results such as the desired optical and physical characteristics of the device including desired antireflection properties and thickness/compactness of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872   

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872